DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 12/24/2020.
Claims 1, 14, and 21-24 have been amended.
Claims 1-6, 8-10, 13-17, and 19-24 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021 has been considered by the examiner.
Response to Arguments
On page 12 of Remarks filed 12/24/2020, the Applicant contends that Tomita does not qualify as prior art under pre-AIA .
The Examiner agrees. A new reference has been applied to teach the known claimed features that were taught by Tomita. Therefore, this Office Action has been made Non-Final.
With respect to pages 13-15 of Remarks, the Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference has been applied to teach these contended claim features, and this Office Action has been made Non-Final.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 13, 21, 22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al. (US 5,424,623), hereinafter Allen, in view of Hanamoto et al. (US 5,356,259), hereinafter Hanamoto, and Okamura et al. (US 2011/0318157 A1), hereinafter Okamura.
Claim 1
Allen discloses the claimed shovel (see at least col. 2, lines 53-63, regarding that control system 100 is suitable for application of front shovels), comprising: 
a running body (see vehicle 402 with wheels depicted in Figure 4); 
a turning body (see vehicle 402 with excavator cab depicted in Figure 4) turnably held on the running body (see at least col. 3, lines 2-4; col. 3, lines 11-15, regarding that the operator cab is rotatable along the vehicle center axis); 
an attachment mounted on the turning body (see at least col. 4, lines 25-29, regarding that the work implement is pivotally mounted on the excavator’s cab 156), the attachment including a boom (i.e. boom 104, depicted in Figures 1 and 2), an arm (stick 106, depicted in Figures 1 and 2) connected to the boom (see at least col. 4, lines 38-41, regarding that the stick 106 is pivotally connected to the boom), and a bucket (i.e. bucket 108, depicted in Figures 1 and 2) connected to the arm (see at least col. 4, lines 46-47, regarding that the bucket 108 is pivotally connected to the stick 106).
Allen further discloses that the claimed shovel comprises a boom angle sensor provided on the boom, and an arm angle sensor provided on the arm (see at least col. 9, lines 20-28, regarding that sensors (means 603) are used to measure the relative angles between the work vehicle 156, the boom 104, the stick 106 and the bucket 108; 
Allen further discloses that the claimed shovel comprises a boom cylinder (i.e. hydraulic cylinder 112, 114) configured to drive the boom (see col. 3, lines 11-27), a boom control valve (i.e. hydraulic control valve 124, 126) connected to the boom cylinder (see Figure 1, depicting the hydraulic control valve 124, 126 connected to hydraulic cylinder 112, 114), an arm cylinder (i.e. hydraulic cylinder 116) configured to drive the arm (see col. 3, lines 11-27), and an arm control valve (i.e. hydraulic control valve 122) connected to the arm cylinder (see Figure 1, depicting the hydraulic control valve 116 connected to hydraulic cylinder 116). It is inherent that the claimed connections between the valves and cylinders are provided via a high-pressure hydraulic line, given that the hydraulic flow to the hydraulic cylinders is regulated by the hydraulic control valves, as described in col. 3, lines 25-27.
Allen further discloses that the shovel comprises a lever (first control lever 130) having a stick shape (see Figure 3, depicting first control lever 130 as having a “stick shape”) and configured to be tilted in a plurality of directions, the plurality of directions including a forward direction, a rearward direction, a leftward direction, and a rightward direction (see Figures 1 and 3, depicting the “plurality of directions” associated with first control axis 136 and second control axis 138 - The directions may be reasonably interpreted as forward, rearward, leftward, and rightward, with respect to the coordinate system associated with the first control lever 130). Allen further teaches that both control levers 130, 132 may be mounted vertically (see at least col. 4, lines 62-64) with a grip portion of the lever protruding upward, where the plurality of directions are defined with respect to the coordinate system of the lever in an upward facing direction.
Allen further discloses that the claimed shovel comprises a controller configured to move the bucket along a predetermined straight line in response to tilting of the lever in a first direction (along first control axis 136) (see at least col. 5, line 52-col. 6, line 24, regarding the linear with constant bucket attitude mode, in which linear horizontal motion of the point m of Figure 2 is controlled when the first control lever 130 is moved along the first control axis 136, depicted in Figure 1 as being forward/backward; col. 6, lines 6-19, with respect to Figure 4, regarding the linear motion of the work implement along the first work axis (X) 404), and to move the bucket along a direction to cross the predetermined straight line in response to tilting of the lever in a second direction (along second control axis 138) different from the first direction (see at least col. 5, line 52-col. 6, line 24, regarding the linear with constant bucket attitude mode, in which linear vertical motion of the point m of Figure 2 is controlled when the first control lever 130 is moved along the second control axis 138; col. 7, lines 20-25, with respect to Figure 4, regarding the linear motion of the work implement along the second work axis (Y) 412).
Allen further discloses that the bucket is moved by creating a boom cylinder pilot pressure command through first feedback control on the boom and creating an arm cylinder pilot pressure command through second feedback control on the arm (see at least col. 9, lines 20-28, regarding the closed loop control using feedback from sensors used to measure the relative angles between the work vehicle 156, the boom 104, the stick 106, and the bucket 108; col. 8 lines 17-35, with respect to Figure 6, regarding the proportional flow control of the hydraulic cylinders 116 and 118 for the arm and boom, respectively). Allen further discloses that command signals are generated from the levers for the first and second appendages 104, 106, i.e. boom and arm (see at least col. 6, lines 40-53); therefore, the closed loop control discussed in col. 9, lines 20-28 of Allen teaches that the first feedback control being based on an output value of the boom angle sensor and a command angle for the boom created based on an operation of the lever, and the second feedback control being based on an output value of the arm angle sensor and a command value for the arm created based on the operation of the lever.
If it is not clear that the feedback control is individually performed for each cylinder 116 and 118, as described in col. 9, lines 20-28, so as to create a boom cylinder pilot pressure command through first feedback control on the boom and creating an arm cylinder pilot pressure command through second feedback control on the arm, as contended by the Applicant in the Remarks filed 8/25/2020, then Hanamoto is applied in combination with Allen to more clearly teach the known technique of providing individual feedback control to boom and arm cylinders.
Specifically, Hanamoto discloses a power shovel in Figure 2 (similar to the shovel taught by Allen), in which automatic or manual excavation to move a bucket between positions (col. 9, line 17-col.10, line 19) by creating a boom cylinder pilot pressure command (i.e. flow rate in accordance with the deviation signal from addition through first feedback control on boom 3 (similar to the boom taught by Allen) and creating an arm cylinder pilot pressure command (i.e. flow rate in accordance with the deviation signal from addition point 53) through second feedback control on arm 4 (similar to the arm taught by Allen) (see at least col. 13, line 37-col. 14, line 11, with respect to Figure 1, depicting the separate “feedback” controls for the arm control system 50 and the boom control system 60). Hanamoto further discloses the first feedback control being based on an output value of angle sensor 61 for the boom control system 60 (similar to the boom angle sensor taught by Allen) and a command angle for boom 3 created based on an operation of lever 11 (similar to the lever taught by Allen) (see at least col. 13, line 37-col. 14, line 11, with respect to Figure 1, depicting the input of lever position detector 15 associated with lever 11 to addition point 63), and the second feedback control being based on an output value of angle sensor 51 for the arm control system 50 (similar to the arm angle sensor taught by Allen) and a command angle for arm 4 created based on an operation of lever 12 (similar to the lever taught by Allen) (see at least col. 13, line 37-col. 14, line 11, with respect to Figure 1).
In Allen, a single control lever is used to move the bucket along a predetermined straight line when the lever is tilted in a particular direction and along a direction that crosses the predetermined straight line when the lever is tilted in a different direction. In Hanamoto, two separate levers are used to control the arm and boom separately in a manual mode, and in an automatic mode activated by a pedal, the bucket moves along a predetermined path. However, it is the technique of providing separate feedback control circuits for the boom and arm cylinders that is modified by Hanamoto; therefore, 
Since the systems of Hanamoto and Allen are directed to the same purpose, i.e. controlling a bucket of a shovel using feedback control, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the system of Allen, so as to move the bucket along a predetermined straight line by creating a boom cylinder pilot pressure command through first feedback control on the boom and creating an arm cylinder pilot pressure command through second feedback control on the arm, where the first feedback control being based on an output value of the boom angle sensor and a command angle for the boom created based on an operation of the lever, and the second feedback control being based on an output value of the arm angle sensor and a command value for the arm created based on the operation of the lever
Allen does not disclose that the claimed shovel further comprises a boom electromagnetic proportional valve configured to output a pilot pressure corresponding to a boom control current to the boom control valve and an arm electromagnetic proportional valve configured to output a pilot pressure corresponding to an arm control current to the arm control valve, where the control of the bucket along the predetermined straight line includes outputting the boom control current according to the boom cylinder pilot pressure command to the boom electromagnetic proportional valve…and outputting the arm control current according to the arm cylinder pilot pressure command to the arm electromagnetic proportional valve. However, this claimed structure associated with a shovel is well known in the art, where an electromagnetic proportional valve controls a hydraulic valve to supply pressurized hydraulic fluid to a hydraulic cylinder.
Specifically, Okamura discloses this known configuration in Figure 1, in which a boom electromagnetic proportional valve (i.e. EPC valve 13a, described as driving the boom in ¶0062) configured to output a pilot pressure corresponding to a boom control current (i.e. control signal H output from valve controller 6a) to main valve 11a, defined as being a hydraulic valve for driving the boom in ¶0061-0062 (similar to the boom control valve taught by Allen), and an arm electromagnetic proportional valve (i.e. EPC valve 13c, described as driving the arm in ¶0062) configured to output a pilot pressure corresponding to an arm control current (i.e. control signal output from valve controller 6b) to main valve 11c, defined as being a hydraulic valve for driving the arm in ¶0061-0062 (similar to the arm control valve taught by Allen). Okamura further discloses that valve controllers 6a-c (similar to the controller taught by Allen) moves bucket 43 (similar the bucket taught by Allen), as described in ¶0140 by moving both boom 41 and arm 42, by outputting the boom control current according to position signal F of spool 111a, described as pertaining to the flow rate of the hydraulic fluid adjusted by EPC 13a in ¶0061 (similar to the boom cylinder pilot pressure command taught by Allen) to the boom electromagnetic proportional valve (see at least ¶0066, with respect to Figure 1, regarding that the output of the position of spool 11a from position sensor 112a is transmitted as position signal F to valve controller 6a, where EPC valve 13a receives the command signal H generated from valve controller 6a, as described in ¶0108) and outputting the arm control current according to position signal F of spool 111c, described as pertaining to the flow rate of the hydraulic fluid adjusted by EPC 13c in ¶0061 (similar to the arm cylinder pilot pressure command taught by Allen) to the arm electromagnetic proportional valve (see at least ¶0066, with respect to Figure 1, regarding that the output of the position of spool 11c from position sensor 112c is transmitted as position signal F to valve controller 6c, where EPC valve 13c receives the command signal H generated from valve controller 6c, as described in ¶0108; ¶0070, regarding the same functions and configurations are provided for valve controllers 6a, 6b, and 6c).
Since the systems of Okamura, Allen, and Hanamoto are similar hydraulic shovels, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the systems of Allen and Hanamoto, so as to include a boom electromagnetic proportional valve configured to output a pilot pressure corresponding to a boom control current to the boom control valve and an arm electromagnetic proportional valve configured to output a pilot pressure corresponding to an arm control current to the arm control valve, where the control of the bucket along the predetermined straight line includes outputting the boom control current according to the boom cylinder pilot pressure command to the boom electromagnetic proportional valve…and outputting the arm control current according to the arm cylinder pilot pressure command to the arm electromagnetic proportional valve, in the same manner that Okamura provides a boom electromagnetic proportional valve configured to output a pilot pressure corresponding to a boom control current to main valve 11a and an arm electromagnetic proportional valve configured to output a pilot pressure corresponding to an arm control current to main valve 11c, where valve controllers 6a-c move bucket 43 by outputting the boom control current according to position signal F of spool 111a to the boom electromagnetic proportional valve and outputting the arm control current according to position signal F of spool 111c to the arm electromagnetic proportional valve, with the predictable result of providing known hydraulic circuits for driving a shovel with an arm and a boom, as depicted in Figure 1 of Okamura.
Allen further teaches the first direction being one of the leftward direction and rightward direction, with respect to first control axis 136 discussed above, such that the second direction being one of the forward direction and the rearward direction, with respect to second control axis 138 discussed above, when the first direction is the one of the rightward direction and the leftward direction. While first control axis 136 is applied to teach the “first direction” and second control axis 138 is applied to teach the “second direction” in the present rejection, the control axes 136 and 138 may be applied interchangeably to these claim limitations.
Claim 6
In this rejection, control axis 138 is applied to teach the “first direction,” and control axis 136 is applied to teach the “second direction,” since these limitations may be reasonably interchangeable, as discussed in the rejection of claim 1.
Allen further discloses that the claimed shovel comprises a switch (means 144, depicted in Figure 1) configured to switch a first operational state (linear control mode) and a second operational state (manual control mode) different from the first operational state (see at least col. 4, lines 17-24; col. 4, line 65-col. 5, line 65, regarding the selection of either a manual control mode or an automatic linear control mode), wherein the controller is configured to move the bucket along the predetermined straight line in the first operational state (see at least col. 5, line 52-col. 6, line 24, regarding the linear with constant bucket attitude mode, in which linear vertical motion of the point m of Figure 2 is controlled when the first control lever 130 is moved along the second control axis 138; col. 7, lines 20-25, with respect to Figure 4, regarding the linear motion of the work implement along the second work axis (Y) 412). 
Allen further discloses that the controller is configured to cause only the boom to operate in response to the tilting of the lever in the first direction (second control axis 138) and to cause only the arm to operate in response to the tilting of the lever in the second direction (first control axis 136) in the second operational state (see at least col. 5, lines 6-19, regarding that in manual control mode, movement of the first control lever 130 along the first control axis 136 controls the stick, and movement of the first control lever 130 along the second control axis 138 controls the boom).
Claim 8
Allen further discloses that each of the command value for the boom and the command value for the arm changes in accordance with an amount of the operation of the lever (see at least col. 7, line 63-col. 8, line 61, with respect to Figure 6, regarding that signals generated by control lever 130 are used to generate cylinder valve control signals for the work implement).
Claim 13
Allen further discloses that the controller is configured to move the bucket along the predetermined straight line included in a slope in response to the tilting of the lever in the first direction (first control axis 136), in a case of working on the slope, the slope forming a predetermined angle to an installation surface of the shovel (see at least col. 7, lines 25-45, with respect to Figure 5, regarding that the first work axis 404’ may have an angular relationship with the vehicle, such that the slope angle is defined by the means 144, and second work axis 412' is perpendicular to the first work axis 404').
Claim 21
The combination of Allen, Hanamoto, and Okamura discloses the claimed shovel (see at least col. 2, lines 53-63, regarding that control system 100 is suitable for application of front shovels of Allen), as discussed in the rejection of claim 1.
Claims 22 and 24
Okamura further discloses that main valve 11a (similar to the boom control valve taught by Allen) is configured to supply operating oil discharged from a hydraulic pump (i.e. hydraulic pump 12) to hydraulic cylinder 7 (similar to the boom cylinder taught by Allen) with a direction of flow and an amount of flow corresponding to the pilot pressure output by the boom electromagnetic proportional valve (see at least ¶0061), and main the arm control valve taught by Allen) is configured to supply operating oil discharged from the hydraulic pump to hydraulic cylinder 8 (similar to the arm cylinder taught by Allen) with a direction of flow and an amount of flow corresponding to the pilot pressure output by the arm electromagnetic proportional valve (see at least ¶0061).
Claims 2-4, 14, 15, 17, 19, 20, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen in view of Hanamoto and Okamura, and in further view of an alternative embodiment of Allen, described in col. 17, lines 9-11.
Claim 2
Allen further discloses an alternative embodiment in which the lever includes a first lever (i.e. first control lever 130) and a second lever (i.e. second control lever 132), and the controller is configured to move the bucket along the predetermined straight line in response to tilting of the first lever in the first direction (i.e. along first control axis 136), and to move the bucket along a straight line that crosses the predetermined straight line in response to tilting of the second lever in the second direction (i.e. along second control axis 138, as implemented by second control lever 132) (see at least col. 17, lines 1-11, regarding that the linear vertical movement provided by second control axis 138 of the first joystick may alternatively be controlled by second control lever 132). While Allen is silent to the particular direction in which the second control lever 132 implements the linear vertical movement control, it can be reasonably assumed that the direction corresponds with the second control axis 138 (i.e. control axis 143), because this forward/rearward direction is most intuitive and most commonly used for 
One of ordinary skill in the art at the time of the invention would have applied the known improvement technique of linear vertical movement control of the alternative embodiment of Allen in the same way to the second control lever 132 of Allen, and the results would have been predictable, because the alternative embodiment of Allen teaches that the second control lever 132 may be used to control linear vertical movement, therefore, improving operator control, so as to provide distinct and separate levers for linear horizontal movement and linear vertical movement, which may be more intuitive to the operator.
Claim 3
Allen further discloses that the lever includes a plurality of levers (i.e. first control lever 130 and second control lever 132 in Figure 1).
Allen further discloses an alternative embodiment in which the vertical movement control implemented by movement of the first control lever along the second control axis 138 is instead implemented by the second control lever 132 (see at least col. 17, lines 1-11). 
Modifying Allen, so as to implement the vertical movement control on the second control lever 132, in light of the alternative embodiment, would further teach that one of the plurality of levers (i.e. first control lever 130) is configured to be tilted in the first direction (along first control axis 136) and a third direction (i.e. control axis 138) among the plurality of directions, the third direction being different from the first direction
One of ordinary skill in the art at the time of the invention would have applied the known improvement technique of linear vertical movement control of the alternative embodiment of Allen in the same way to the second control lever 132 of Allen, and the results would have been predictable, because the alternative embodiment of Allen teaches that the second control lever 132 may be used to control linear vertical movement; therefore, improving operator control, so as to provide distinct and separate levers for linear horizontal movement and linear vertical movement, which may be more intuitive to the operator.
Claim 4
Allen further discloses that the lever includes a plurality of levers (i.e. first control lever 130 and second control lever 132 in Figure 1).
Allen further discloses an alternative embodiment in which the vertical movement control implemented by movement of the first control lever along the second control axis 138 is instead implemented by the second control lever 132 (see at least col. 17, lines 1-11). While Allen is silent to the particular direction in which the second control lever 132 implements the linear vertical movement control, it can be reasonably assumed that the direction corresponds with the second control axis 138 (i.e. control axis 143), because this forward/rearward direction is most intuitive and most commonly used for implementing vertical movement, as opposed to leftward/rightward directions of control axis 145.
Modifying Allen, so as to implement the vertical movement control on the second control lever 132, in light of the alternative embodiment, would further teach that the lever includes a plurality of levers, and one of the plurality of levers (i.e. second control is configured to be tilted in the second direction (i.e. control axis 143) and a fourth direction (i.e. control axis 145) among the plurality of directions, the fourth direction being different from the second direction (see directions of the control axes, depicted in Figure 1).  
One of ordinary skill in the art at the time of the invention would have applied the known improvement technique of linear vertical movement control of the alternative embodiment of Allen in the same way to the second control lever 132 of Allen, and the results would have been predictable, because the alternative embodiment of Allen teaches that the second control lever 132 may be used to control linear vertical movement; therefore, improving operator control, so as to provide distinct and separate levers for linear horizontal movement and linear vertical movement, which may be more intuitive to the operator.
Claim 14
The combination of Allen, Hanamoto, and Okamura discloses the claimed shovel, as discussed in the rejection of claim 1.
Allen further discloses that the claimed shovel comprises a controller configured to move the bucket along a predetermined straight line…in response to tilting of a first lever (i.e. first control lever 130) in one direction among a plurality of directions including a forward direction, a rearward direction, a leftward direction, and a rightward direction (see at least col. 5, line 52-col. 6, line 24, regarding the linear with constant bucket attitude mode, in which linear horizontal motion of the point m of Figure 2 is controlled when the first control lever 130 is moved along the first control axis 136, depicted in Figure 1 as being forward/backward; col. 6, lines 6-19, with respect to Figure 4, 
Allen further discloses an alternative embodiment in which the vertical movement control implemented by movement of the first control lever along the second control axis 138 is instead implemented by the second control lever 132 (see at least col. 17, lines 1-11). Modifying Allen, so as to implement the vertical movement control on the second control lever 132, in light of the alternative embodiment, would further teach that the bucket is configured to move in a direction to cross the predetermined straight line in response to tilting of a second lever (i.e. second control lever 132) different from the first lever.
One of ordinary skill in the art at the time of the invention would have applied the known improvement technique of linear vertical movement control of the alternative embodiment of Allen in the same way to the second control lever 132 of Allen, and the results would have been predictable, because the alternative embodiment of Allen teaches that the second control lever 132 may be used to control linear vertical movement; therefore, improving operator control, so as to provide distinct and separate levers for linear horizontal movement and linear vertical movement, which may be more intuitive to the operator.
Allen further discloses that the first lever and the second lever having a stick shape (see at least Figure 1, depicting “stick shapes” of control levers 130 and 132), and being configured to tilt in the plurality of directions (see at least Figure 1, depicting with respective grip portions thereof protruding upward, where the plurality of directions are defined with respect to the coordinate system of the levers in an upward facing direction.
While control lever 130 is applied to teach the “first lever” and control lever 132 is applied to teach the “second lever,” the control levers 130 and 132 may be applied interchangeably to these claim limitations.
Claim 15
Allen further discloses that the controller is configured to move the bucket along a straight line that crosses the predetermined straight line in response to the tilting of the second lever (see at least col. 5, line 52-col. 6, line 24, regarding the linear with constant bucket attitude mode, in which linear vertical motion of the point m of Figure 2 is controlled when the first control lever 130 is moved along the second control axis 138; col. 7, lines 20-25, with respect to Figure 4, regarding the linear motion of the work implement along the second work axis (Y) 412). As discussed in the rejection of claim 14, Allen is modified so as to implement the vertical movement control on the second control lever 132, in light of the alternative embodiment described in col. 17, lines 1-11.
Claim 17
In this rejection, control lever 132 is applied to teach the “first lever,” and control lever 130 is applied to teach the “second lever,” since these limitations may be reasonably interchangeable, as discussed in the rejection of claim 14.
Allen further discloses that the claimed shovel comprises a switch (means 144, depicted in Figure 1) configured to switch a first operational state (linear control mode) and a second operational state (manual control mode) different from the first operational state (see at least col. 4, lines 17-24; col. 4, line 65-col. 5, line 65, regarding the selection of either a manual control mode or an automatic linear control mode), wherein the controller is configured to move the bucket along the predetermined straight line in the first operational state (see at least col. 5, line 52-col. 6, line 24, regarding the linear with constant bucket attitude mode, in which linear vertical motion of the point m of Figure 2 is controlled when the first control lever 130 is moved along the second control axis 138; col. 7, lines 20-25, with respect to Figure 4, regarding the linear motion of the work implement along the second work axis (Y) 412). Control lever 132 is modified to perform the linear vertical control, as described in the rejection of claim 14.
Allen further discloses that the controller is configured to move only the arm in response to the tilting of the first lever in said one direction (control axis 145) (see at least col. 5, lines 23-34, regarding that in manual control mode, movement of the second control lever 132 along the fourth control axis 145 controls the stick) and move only the boom in response to the tilting of the second lever in said one direction in the second operational state (see at least col. 5, lines 23-34, regarding that in manual control mode, movement of the first control lever 130 along the first control axis 136 controls the boom). While the “one direction” may be interpreted with respect to the coordinate systems of the control levers, such that the directions associated with both control levers are the same with respect to their individual coordinate systems, Allen further teaches that both control levers 130, 132 may be mounted vertically (see at least 
Claim 19
Allen further discloses that each of the command value for the boom and the command value for the arm changes in accordance with an amount of the operation of the first lever (see at least col. 7, line 63-col. 8, line 61, with respect to Figure 6, regarding that signals generated by control lever 130 are used to generate cylinder valve control signals for the work implement).
Claim 20
Allen further discloses that the controller is configured to switch a setting of the first lever or the second lever between an automatic leveling mode and a normal mode (see at least col. 4, lines 17-24, regarding means 144 generates a desired moved signal received by logic means 154 to deliver a plurality of work implement control signals; col. 4, line 65-col. 5, line 65, regarding the control modes include a manual control mode (i.e. “normal”) and automatic control modes including linear horizontal (i.e. “automatic leveling”)).
Claim 23
Okamura further discloses that main valve 11a (similar to the boom control valve taught by Allen) is configured to supply operating oil discharged from a hydraulic pump (i.e. hydraulic pump 12) to hydraulic cylinder 7 (similar to the boom cylinder taught by Allen) with a direction of flow and an amount of flow corresponding to the pilot pressure output by the boom electromagnetic proportional valve (see at least ¶0061), and main valve 11c (similar to the arm control valve taught by Allen) is configured to supply operating oil discharged from the hydraulic pump to hydraulic cylinder 8 (similar to the arm cylinder taught by Allen) with a direction of flow and an amount of flow corresponding to the pilot pressure output by the arm electromagnetic proportional valve (see at least ¶0061).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen in view of Hanamoto and Okamura, and in further view of an alternative embodiment of Allen, described in col. 5, lines 23-34.
Claim 5
Allen further discloses that the lever includes a plurality of levers (i.e. control levers 130 and 132), and the controller is configured to simultaneously perform at least two operations in response to simultaneous tilting of two of the plurality of levers (see at least col. 6, lines 43-53, regarding that in manual control mode, angular motion of the first and second appendages 104, 106, i.e. boom and arm, is produced in proportion to first and second lever command signals).
Allen further discloses an alternative embodiment, in which during manual control mode, movement of control lever 130 along the second control axis 138 controls the curling motion of bucket 108, and movement of second control lever 132 along the fourth control axis 143 controls the swing motion of the excavator cab. Modifying Allen, so as to implement the control of curling motion of bucket 108 on the second control axis of control lever 130 and the control of the swing motion of the excavator cab on the fourth control axis 143 of control lever 132, in light of the alternative embodiment of Allen, would further teach the two operations as an operation of turning the turning body and an operation of opening or closing the bucket
One of ordinary skill in the art at the time of the invention would have applied the known improvement technique of operating the turning of the turning body and the opening/closing of the bucket of the alternative embodiment of Allen in the same way to the control levers 130 and 132 of Allen, and the results would have been predictable, because the alternative embodiment of Allen teaches that the movement of control lever 130 along the second control axis 138 controls the curling motion of bucket 108, and movement of second control lever 132 along the fourth control axis 143 controls the swing motion of the excavator cab, therefore, improving operator control, so as to provide distinct and separate levers for operating the turning of the turning body and operating the opening/closing of the bucket, which may be more intuitive to the operator.
Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen in view of Hanamoto and Okamura, and in further view of Hadank et al. (US 4,712,376), hereinafter Hadank.
Claim 9
Allen further references Hadank as more specifically describing the proportional flow control utilized by the manual control of the flow of hydraulic fluid to the hydraulic cylinders 112, 114, 116, 118, associated with the boom and arm (see col. 8, lines 17-40).
Specifically, Hadank discloses a similar shovel (see at least abstract, regarding the invention is directed to hydraulic excavators), comprising a first program means 67 (similar to the controller taught by Allen) configured to calculate a pump discharge amount for each of the work elements 20, 22, 24, 26, 28 (similar to the boom and arm based on demand signals (similar to the command value taught by Allen) for each of the work elements (see at least col. 5, lines 3-7, with respect to means 70 in Figure 2, regarding that requested fluid flow through each control valve 30, 32, 34, 36, 38, 40 is calculated in response to the respective demand signals; col. 4, lines 41-51, regarding demand signals for each of the work elements are generated by joysticks connected to the electronic valve controller 64). 
One of ordinary skill in the art, at the time of the invention, would have been motivated to modify Allen by configuring the controller to calculate a pump discharge amount for each of the boom and the arm based on the command value for the boom and the command value for the arm, as taught by Hadank, because it is desired to maintain flow to work elements proportional to their individual actual demand, especially in flow-limiting conditions (col. 1, lines 55-60 of Hadank). Further, Allen specifically references Hadank as teaching its manual control mode in at least col. 8, lines 17-30.
Claim 10
Hadank further discloses that first program means 67 (similar to the controller taught by Allen) includes means 72 is configured to calculate a pump flow amount based on the pump discharge amount for work elements 20, 22, 24, 26, 28 (similar to the boom and the arm taught by Allen) (see at least col. 5, lines 3-26, with respect to means 72 in Figure 2, regarding means 72 sums the individual flows obtained from means 70 to obtain a total requested flow).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen in view of Hanamoto, Okamura, and the alternative embodiment of Allen, .
Claim 16
Allen further discloses that the controller is configured to simultaneously perform at least two operations in response to simultaneous tilting of the first lever and the second lever (see at least col. 6, lines 43-53, regarding that in manual control mode, angular motion of the first and second appendages 104, 106, i.e. boom and arm, is produced in proportion to first and second lever command signals).
Allen further discloses an alternative embodiment, in which during manual control mode, movement of control lever 130 along the second control axis 138 controls the curling motion of bucket 108, and movement of second control lever 132 along the fourth control axis 143 controls the swing motion of the excavator cab. Modifying Allen, so as to implement the control of curling motion of bucket 108 on the second control axis of control lever 130 and the control of the swing motion of the excavator cab on the fourth control axis 143 of control lever 132, in light of the alternative embodiment of Allen, would further teach the two operations as an operation of turning the turning body and an operation of opening or closing the bucket.
One of ordinary skill in the art at the time of the invention would have applied the known improvement technique of operating the turning of the turning body and the opening/closing of the bucket of the alternative embodiment of Allen in the same way to the control levers 130 and 132 of Allen, and the results would have been predictable, because the alternative embodiment of Allen teaches that the movement of control lever 130 along the second control axis 138 controls the curling motion of bucket 108, and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661